Title: Tuesday July the 10th 1781.
From: Adams, John Quincy
To: 


       This morning at about half past nine o’clock Mr. Dana, his servant and I set away from Utrecht, and arriv’d at Nijmegen at about 8 o’clock P.M. the distance, is about 50 Miles; We pass’d along thro’ the province of Utrecht, the land is very bad and gravelly. Nimegen is the last City in the Republic, in the Province of Gelderland; the land in this Province is much better than in that of Utrecht. At 4 ½ o’clock we pass’d the Rhine by a rope ferry and at about five o’clock we came upon a dyke on the banks of the river Waal; and rode along upon that till we came opposite Nimegen, where we cross’d it upon a moveable bridge of boats; the construction of which is thus. There are several boats join’d to the shore, with timbers laid over them, and planks over the timbers, at the end of these are two more boats, join’d together (with timbers and planks over them also,) which are seperated from the rest but join’d by a rope when these boats arrive. On the platform of these two boats are two small masts, connected by a cross piece together; over this cross piece goes a small cable fix’d to the stern of the boats; the other end goes up the stream to several small boats which are in the river and then there is a Chain fasten’d to the cable which goes over all these small boats and is hook’d at the stern of each of them. (These small boats are at a small distance one from the other in a perpendicular line, up the stream). The highest small boat is secured by an Anchor; When they cross, they cast off the rope which joins them to the boats which go to the shore and the two boats are wafted over, gradually, by the current to the other shore where there are several more boats connected to the shore, after the same manner.
       This is a very convenient method, as five or six hundred men can cross upon one of these machines at a time, and there is but very little trouble in it. But there must be a strong current which runs always the same way; otherwise they cannot go over.
       Remarks upon Chapter 4th.
       §. 6th. (Page 27. line 9 to 11) Their tradesmen &c.
       This is certainly a great mistake, for the tradesmen will always ask for a thing the double of what it is worth and if you have any thing made, you will certainly get greatly cheated if you do not make the bargain before hand as the dutch themselves always do.
       Do. lines 13 and 14) Smoaking tobacco &c.
       The men and boys smoak almost universally but the Women never do.
       Do. Page 32 lines 18 and 19.) They are &c.
       The dutch it is true skate exceeding swiftly, but with not half that elegance that I expected they wou’d.
       § 9th: (Page 36 line 10 to Page 37 line 2) Onze Vader &c.
       I have not coppy’d the lords pray’r from Guthrie, because there are several words left out in his book and it is not entire.
       § 17th. (Page 111 line 12 to line 15) And such is &c.
       In the city of Amsterdam when a Schepen (a Sheriff) is apointed, his name is given to the Stadholder, and he can reject him and appoint another in his place but after that he cannot change him, but he can in all the other cities.
       (End.)
       